Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8), pertaining to the registration of an additional, aggregate 941,177 ordinary shares, par value New Israeli Shekels 0.85 per share, of Lumenis Ltd. (the “Company”), authorized for issuance under the Company’s 2000 Share Option Plan and 2007 Share Incentive Plan, of our report dated March 28, 2012 (except for Note 19.a as to which the date is February 13, 2014) with respect tothe consolidated balance sheet of the Company and its subsidiaries as of December 31, 2011 and the related consolidated statements ofoperations, comprehensive income, changes in shareholder’s equity (deficiency) and cash flows for the year ended December31, 2011, included in its annual report on Form 20-F for the year ended December 31, 2013, filed with the U.S. Securities and Exchange Commission on March 27, 2014. June 2, 2014 /s/ Kost Forer Gabbay & Kasierer Tel Aviv, Israel Kost Forer Gabbay & Kasierer, A Member of Ernst & Young Global
